DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7, 9-12, 14, 16, 18 and 19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura et al. (US 8,727,936).
Asakura discloses and shows a gear assembly, the gear assembly comprising: 
a first gear (Fig. 3, item 11) comprising:
a rim (11c), and 
a plurality of teeth (11a), 
wherein the plurality of teeth is configured to contact one or more of another plurality of teeth (see Fig. 5), 
wherein a non-axisymmetric structure (11d, 11g) is defined at the rim, and 
wherein the non-axisymmetric structure is a non-contacting structure of the gear assembly.
Regarding claim 2, the non-axisymmetric structure defines a cyclic symmetric structure at the rim.

claims 4 and 14, the non-axisymmetric structure is defined at a diameter of the rim different from the plurality of teeth.
Regarding claims 7 and 16, a surface at the rim radially opposite of the plurality of teeth defines the non-axisymmetric structure.
Regarding claims 9 and 18, the non-axisymmetric structure defines a first face extended relative to a radial reference line from a centerline axis at an oblique first angle (where 11d meets 11c).
Regarding claims 10 and 19, a surface at the rim radially opposite of the plurality of teeth defines the non-axisymmetric structure (opposite side of 11d that meets 11c).
Regarding claim 11, Asakura discloses and shows a mechanical system, the system comprising: 
a gear assembly comprising: 
a first gear (Fig. 3, item 11) comprising:
a rim (11c), and 
a plurality of teeth (11a), 
wherein the plurality of teeth is configured to contact one or more of another plurality of teeth (see Fig. 5), 
wherein a non-axisymmetric structure (11d, 11g) is defined at the rim, and 
wherein the non-axisymmetric structure is a non-contacting structure of the gear assembly.
Regarding claim 12, the non-axisymmetric structure of the gear assembly defines a cyclic symmetric structure at the rim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura, as applied to claim 11, in view of Sakaguchi (US 2017/0234304).
Asakura discloses and shows the limitations of claim 11, yet lacks the features of claim 20.  The gearing assembly from Asakura eliminates backlash, vibration and noise (col. 5:36-47). Sakaguchi teaches a system comprising a low speed rotor assembly (Fig. 2, items 20, 30) and a power shaft, where a gear assembly is defined in serial energy arrangement between the low rotor assembly and the power shaft (para. 0050).  Sakaguchi does not fully describe the gear assembly (planetary gear).
Because both Sakaguchi and Asakura teach gear systems including a planetary gear, it would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the planetary gear from the Sakaguchi system a planetary gear with the likeness of that of Asakura to achieve the predictable result of torque transmission without backlash, vibration and noise.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of new grounds. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658